                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VIRGIL RUSHING                                         :       CIVIL ACTION
                                                       :
        v.                                             :
                                                       :
EMPLOYEE OF SOUTHEASTERN PA                            :
TRANSPORT AUTHORITY, Bus Driver,                       :
EMPLOYEE OF SOUTHEASTERN PA                            :
TRANS AUTHORITY, Bus Driver and                        :
EMPLOYEE OF SOUTHEASTERN PA                            :
TRANS AUTHORITY, Bus Driver                            :        NO. 19-890

                                                  ORDER

        NOW, this 27th day of March, 2019, upon consideration of plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Document No. 1) and his Complaint, it is

ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED;

        2.       The Complaint is deemed filed;

        3.       Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Complaint is DISMISSED

WITHOUT PREJUDICE for failure to state a claim;

        4.       Plaintiff is granted leave to file an amended complaint within thirty (30) days

of the date of this Order, provided he can state a plausible, timely claim for relief against

a proper defendant;1

        5.       The Clerk of Court shall furnish plaintiff with a copy of the Court’s current

standard form to be used by a non-prisoner pro se litigant filing a civil action, bearing the

above-captioned Civil Action Number;

        6.       Plaintiff shall use this standard form to file his amended complaint;


1Any individual or entity that is not listed in the caption of the amended complaint will not be treated as a
defendant.
       7.       Any amended complaint shall: (a) identify all defendants in the caption of

the amended complaint in addition to identifying them in the body of the amended

complaint; (b) state the basis for plaintiff’s claims against each defendant; and (c)

specifically name the person or persons who plaintiff claims violated his rights;

       8.       If the plaintiff files an amended complaint, the Clerk shall not make service

until so ordered by the Court; and,

       9.       If plaintiff fails to comply with this order, his case will be dismissed for failure

to prosecute.




                                                          /s/TIMOTHY J. SAVAGE
